Citation Nr: 0602785	
Decision Date: 02/01/06    Archive Date: 02/15/06	

DOCKET NO.  04-28 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for squamous cell carcinoma of 
the left ethmoid sinus region.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

The veteran had active service from June 1963 to August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 RO decision that 
denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  In August 1995, the RO denied service connection for 
squamous cell carcinoma.  The veteran was informed of the 
RO's decision and of his appellate rights and he did not file 
a timely appeal.  

3.  New and material evidence has been received since the 
August 1995 RO decision that relates to an unestablished fact 
necessary to substantiate the claim.  

4.  The most probative evidence on file discounts a link 
between the veteran's squamous cell carcinoma of the left 
ethmoid sinus region and any herbicide exposure.



CONCLUSIONS OF LAW

1.  The August 1995 rating decision that denied entitlement 
to service connection for squamous cell carcinoma is a final 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2005).

2.  The evidence received subsequent to the August 1995 
decision is new and material, and the claim for service 
connection for squamous cell carcinoma is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

3.  Squamous cell carcinoma of the left ethmoid sinus region 
was not incurred in or aggravated by service, and it may not 
be presumed to be associated with herbicide exposure.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(e) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  The veteran was provided VCAA 
notice by letter dated in July 2002.  This letter notified 
the veteran of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to the benefit 
sought and whether or not the veteran or the VA bore the 
burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements in theis letter by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence the VA would seek 
to provide; and (3) informing the veteran about the 
information and evidence the veteran was expected to provide.  

Thereafter, the veteran received the September 2002 rating 
decision and the June 2004 Statement of the Case.  
Collectively, these documents issued in connection with this 
appeal notified the veteran of the evidence considered, the 
pertinent laws and regulations and the reasons his claim was 
denied.  The Board notes that the July 2002 letter did not 
specifically tell the veteran to provide any evidence in his 
possession that pertained to his claim; however, the veteran 
was informed of that information in his June 2004 SOC.  
Neither the veteran nor his representative has contended or 
argued that any defect or deficiency in the VCAA notices that 
may be present has resulted in any prejudice in the 
adjudication of his appeal.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records and private medical 
records have been associated with the claims file.  The Board 
observes and acknowledges that the veteran has not been 
afforded a VA examination in connection with his claim of 
entitlement to service connection squamous cell carcinoma, 
but as will be explained more fully below, the Board is of 
the opinion that the veteran's service medical records and 
post-service medical records contain sufficient medical 
evidence to make a decision on the veteran's claim.  

Lastly, the Board notes that the veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the veteran's appeal.  Accordingly, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
case is ready for appellate review.

Evidence

In a July 1995 decision, the RO denied service connection for 
squamous cell carcinoma, claimed as secondary to herbicide 
exposure.  It was noted that the veteran began receiving 
treatment for squamous cell carcinoma of the left ethmoid 
sinus region two years earlier and that there was no medical 
evidence indicating that the aforementioned condition was 
associated with herbicide exposure.  The RO's decision was 
based upon a private medical record from J. I. C., M.D. which 
was dated in December 1994.  Upon receipt of the veteran's 
service medical records and reserve medical records, the RO 
issued another rating decision dated in August 1995 in which 
service connection for squamous cell carcinoma continued to 
be denied.  Evidence that has been received since this 
decision was rendered is summarized below.  

In an October 2001 statement, the veteran expressed a desire 
to appeal the August 1995 rating decision.  However, since 
this statement was not received within one year following 
issuance of the August 1995 rating decision, it did not 
constitute a valid Notice of Disagreement.  Rather, it was 
viewed as a request to reopen the veteran's claim.  

In his October 2002 Notice of Disagreement and an August 2004 
statement, the veteran asserted that he should not be 
required to submit new and material evidence since regulatory 
amendments added additional cancers to the presumptive 
illnesses associated with herbicide exposure.  Alternatively, 
he argued that the revised list of illnesses under 38 C.F.R. 
§ 3.309(e) constituted new and material evidence sufficient 
to reopen his claim.  The veteran also argued that his 
sinuses are part of the respiratory system, that he should be 
granted service connection based upon the subcriteria of 38 
C.F.R. § 3.309(e) concerning for respiratory cancers.  

The claims file contains private medical records dated from 
1992 to 1993 and June 2005.  The December 1992 records from 
Health Sciences Center diagnosed the veteran with 
transitional carcinoma of the paranasal sinuses and nasal 
lacrimal area.  Another record dated in December 1992 
diagnosed the veteran as having a well-differentiated 
squamous cell carcinoma.  A January 1993 record from the 
Texas Medical Center indicated that the veteran's carcinoma 
could be defined as either a transitional carcinoma or 
schneiderian carcinoma, both of which were papillary and 
invasive.  A May 1993 private medical record from the Oregon 
Health Sciences University Hospital indicated that the 
veteran underwent a craniofacial resection in November 1992 
for inverting papilloma with a component of squamous cell 
carcinoma.  The veteran's medical summary of hospitalization 
report indicated that his final diagnosis was periorbital 
cellulitis with the additional diagnoses of (1) status post-
craniofacial resection for an inverting papilloma with 
malignant degeneration and (2) status post-radiation therapy.  
In a June 2005 letter from J. O. P., M.D. which noted that 
Dr. J.O.P. served with the veteran in Vietnam from 1967 and 
1968.  Dr. J.O.P. attested to the fact that the veteran was 
on active duty in Vietnam during that time.  In an addendum 
to the letter, Dr. J.O.P. opined that the veteran's squamous 
cell carcinoma of the left ethmoid sinus region was at least 
as likely as not a result of exposure to Agent Orange.  It is 
noted that the veteran waived RO jurisdiction over this 
statement. 

In September 2003, the veteran testified at a hearing at the 
RO, and indicated that his sinus cancer should be considered 
a respiratory cancer and should be recognized as linked to 
herbicide exposure.

In June 2005, the veteran testified at a hearing before the 
Board that he was diagnosed with squamous cell carcinoma in 
the summer of 1992. He asserted that the sinuses are part of 
the respiratory system.  The veteran additionally argued that 
his original claim in 1995 was not evaluated under the 
presumptive criteria for respiratory cancers.
 
During the pendency of the appeal, the veteran submitted 
literature regarding Agent Orange claims. 



Law and Analysis

The RO denied service connection for squamous cell carcinoma 
in an August 1995 decision following a review of the 
veteran's service medical records and private medical 
evidence.  The veteran was provided notice of the decision 
and he did not timely appeal; as such, the August 1995 
decision is final.  38 U.S.C.A. § 7103(a) (West 2002); 
38 C.F.R. §§ 20.1100(a), 20.1104 (2005).  

A claim shall be reopened and reviewed if new and material 
evidence is presented or secured with respect to a claim that 
is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured after the last 
disallowance is "new and material."  Under 38 C.F.R. 
§ 3.156(a), new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  

When the RO denied the veteran's claim in August 1995, it 
reviewed his service medical records as well as a private 
medical record.  The claim of service connection for squamous 
cell carcinoma was denied given the lack of competent 
evidence linking his cancer to claimed herbicide exposure.

Since the August 1995 RO decision was rendered, a June 2005 
statement from Dr. J.O.P. has been received which links the 
veteran's squamous cell cancer of the left ethmoid sinus 
region to Agent Orange exposure in service.  The Board finds 
that this opinion is new as it had not been previously 
reviewed by the RO.  Further, the statement is material as it 
is not cumulative and raises a reasonable possibility of 
substantiating the claim of service connection.  As new and 
material evidence has been received since the prior final 
decision issued in August 1995, the claim is reopened.  

Now that the claim has been reopened, the Board will address 
the claim of service connection on the merits.

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Certain conditions, such as malignant tumors, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  The 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The veteran served in the Republic Vietnam during his active 
military service and he is presumed to have been exposed to 
Agent Orange.  38 U.S.C.A. § 1116(f).   
Presumptive service connection on the basis of exposure to 
Agent Orange is afforded to only specific diseases listed in 
the governing statute and regulations as having been found 
by the Secretary of VA to have a positive, scientific 
association with exposure to Agent Orange.  38 U.S.C.A. §  
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

As squamous cell carcinoma of the sinuses is not on the 
statutory or regulatory list of diseases associated with 
exposure to Agent Orange, presumptive service connection due 
to exposure to Agent Orange is not warranted.  
Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation  
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation in 
conjunction with 38 C.F.R. § 3.303(d) (service connection 
may also be established for any disease diagnosed after  
discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service), that is, without the benefit of the 
presumption  applicable to exposure to Agent Orange.  Combee 
v. Brown, 34  F.3d 10.9 (Fed. Cir. 1994). 

This means that the veteran may show that exposure to Agent 
Orange actually caused his cancer.  Actual causation carries 
a very difficult burden of proof.  Combee, 34 F.3d at 1043.  
In this case, since the Secretary is required by law to 
issue a presumption of service connection when sound medical 
and scientific evidence shows a positive association between 
a disease and exposure to Agent Orange, the veteran would 
have to produce medical or scientific evidence of greater 
weight than that relied upon by the National Academy of 
Sciences (NAS) and the Secretary in finding that no positive 
association exists between exposure to Agent Orange and 
cancer of the sinuses.  68 Fed. Reg. 27, 630, 27,638, 27,641 
(May 20, 2003).  

There is no evidence of sinus cancer in service or within 
one year of discharge.  In fact, sinus cancer first 
manifested decades after service.

In a June 2005 opinion, Dr. J.O.P. indicated that the 
veteran's squamous cell carcinoma of the left ethmoid sinus 
was related to his Agent Orange exposure in service.  The 
Board finds that this opinion has limited probative value.  
Dr. J.O.P. failed to provide a rationale or evidence upon 
which he based this opinion.  It is acknowledged that Dr. 
J.O.P. says he had personal knowledge of the veteran's 
herbicide exposure, and the Board does not dispute such.  
What is in controversy is whether sinus cancer, which the 
veteran has, is related to herbicide exposure.  Although Dr. 
J.O.P. related that there is such an etiological link 
between sinus cancer and herbicide exposure, he did not 
provide a rationale for his opinion.  

Conversely, VA regulations are based on exhaustive 
scientific studies conducted by the NAS.  After such 
exhaustive studies, it was determined that only certain 
respiratory cancers warranted service connection.  Sinus 
cancer was not listed as a respiratory cancer.  Further, the 
NAS specifically discounted a link between nasal and 
nasopharyngeal cancers and herbicide exposure.  The Board 
accords the NAS studies as more probative.  Given the 
aforementioned, it is concluded that the veteran is not 
entitled to presumptive service connection for his squamous 
cell carcinoma the left ethmoid sinus.  	

The Board acknowledges the contentions and testimony raised 
by the veteran that his sinus cancer is related to herbicide 
exposure in service.  The Board observes, however, that he 
is a layperson, and not competent to provide competent 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Likewise, while it is argued that medical 
literature provided by the veteran is supportive of the 
claim for service connection, the Board finds that such 
generic texts, which do not address the facts in this 
particular veteran's own case, and with a sufficient degree 
of medical certainty, do not amount to competent medical 
evidence of causality.  Sacks v. West, 11 Vet. App. 314 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996). 

After review of all the evidence of record and for the 
reasons articulated, the Board concludes that the benefit-
of- the-doubt rule does not apply because the preponderance 
of the evidence is against the claim of service connection 
for squamous cell cancer of the left ethmoid sinus. 


ORDER

Entitlement to service connection for squamous cell carcinoma 
of the left ethmoid sinus is denied.   


	                        
____________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


